Case 1:12-cr-00145-JKB Document 51 Filed 04/07/21 Pagelof4 |

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

UNITED STATES OF AMERICA *
v. * CRIM. NO. JKB-12-0145
DUSTIN CHARLES ADAMS, *
Defendant. * !

MEMORANDUM AND ORDER

|

In 2012, Defendant Dustin Adams received a 180-month sentence, pursuant to a “Type-C
plea” agreement, for conspiring to distribute cocaine base. (See ECF Nos. 15, 20.) Now ending
before the Court is Adams’s motion for a reduction in sentence pursuant to Amendment 782 of the
U.S, Sentencing Guidelines and the Supreme Court’s recent decision in Hughes v. United prates,
138 S. Ct. 1765 (2018). (ECF No. 48.) Adams’s motion is fully briefed, and no hearing is
necessary. See Local Rules 105.6, 207 (D. Md. 2018). For the reasons set forth below, Adams’s
motion for a reduction in sentence will be DENIED.

Under 18 U.S.C. § 3582(c), a Court may reduce the sentence of “‘a defendant who has been
sentenced to a term of imprisonment based on a sentencing range that has subsequently been
lowered by the Sentencing Commission,” provided that “such a reduction is consistent with
applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(0)Q). A
sentence “reduction is not consistent with applicable policy statements and therefore not
authorized under § 3582(c)(2) if ‘an amendment listed in [U.S.8.G. § 1B1.10(d)] does not have

the effect of lowering the defendant’s applicable guideline range.’” United States y. Nickens, 668

F. App’x 20, 21 (4th Cir. 2016) (quoting U.S.S.G. § 1B1.10(a)(2)(B)). According to the

 
Case 1:12-cr-00145-JKB Document 51 Filed 04/07/21 Page 2 of 4

Sentencing Guidelines, the “applicable guideline range” is “the guideline range that corresponds
to the offense level and criminal history category determined pursuant to § 1B1.1(a), which is
determined before consideration of any departure provision in the Guidelines Manual.” U.S.S.G.

Under Amendment 782, which became effective on November 1, 2014, the U.S.

Sentencing Commission reduced by two levels the base offense level for certain drug offenses

§ 1B1.10 cmt. n.1(A).

covered by § 2D1.1 of the Advisory Guidelines. See U.S. Sentencing Commission, Guidelines
Manual 2016, Supplement to Appendix C, Amendment 782. Amendment 782 encompasses
{

offenses involving cocaine base. /d. In Hughes, the Supreme Court held that a sentence imposed
|

pursuant to a Type-C plea agreement may later be reduced in accordance with changes in the

Adams argues that he is entitled to a sentence reduction because he was sentenced pursuant

to a Type-C plea agreement for offenses involving cocaine base, which are coverpe by

pertinent Sentencing Guidelines. 138 S. Ct. at 1788.

Amendment 782. (ECF No. 48 at 1-2.) In response, the government correctly notes that when a

sentence is based on a defendant’s status as a career offender, a change in the sentencing guidelines

for a particular offense cannot effectuate a reduction in that defendant’s overall sentence. (ECF

No. 50 at 3); see also United States v. Munn, 595 F.3d 183, 188 (4th Cir. 2010), superseded by

regulation on other grounds as stated in United States v. Muldrow, 844 F.3d 434 (4th Cir. 2016)

(explaining that if a defendant’s sentence is “based entirely on the Career Offender Provision,” he
|
|
A review of Adams’s Presentence Report makes clear that his total offense level of 34 was

calculated pursuant to § 4B1.1 and, coupled with Adams’s criminal history category of VI, gave

rise to his guideline sentence range of 262-327 months. (PSR 57.) Because “Amendment 782

or she will be “ineligible for an Amendment 706 sentence reduction”).

 
Case 1:12-cr-00145-JKB Document 51 Filed 04/07/21 Page 3 of 4
did not have the effect of reducing the sentence for a career offender sentenced under § 4B1.1,
when a defendant’s sentence is based on § 4B1.1 rather than § 2D1.1, that defendant will not
qualify for a sentence reduction. United States v. Webster, Crim. No. PJM-04-0269, 2017 WL
2812799, at *1 (D. Md. June 29, 2017); see also United States v. Jones, Crim. No. GEC-11-0039,

2019 WL 1559023, at *3 (W.D. Va. Apr. 10, 2019) (denying a motion for sentence reduction'under

Amendment 782 when a defendant’s sentence was based on his status as a career offender|under
§ 4B1.1).

Based on the offense level computations in Adams’s Presentence Report, if Adams had
been sentenced pursuant to § 2D1.1, his base offense level would have been 34, because Adams
had handled between 840 grams and 2.8 kilograms of cocaine base. (PSR ¥ 14.) Adams’s offense
level would then receive a three-point downward adjustment for his acceptance of responsibility,
which would translate into a total offense level of 31. (PSR 21.) Applying Amendment 782
would reduce Adams’s base offense level from 34 to 32, and his total offense level would be 29.
See U.S. Sentencing Commission, Amendment 782.

However, Adams was instead sentenced based on a total offense level of 34, due to his
status as a career offender under § 4B1.1. Amendment 782 does not affect the fact that Adams’s
prior felony convictions still place him squarely within the definition of a “career offender.) (See
PSR J 8); see also ULS.S.G. §4B1.1. Under § 4B1.1, committing an offense with a statutory
maximum. sentence of life results in an offense level of 37. U.S.S.G. § 4B1.1(b). A statutory
maximum sentence of life applies to offenses involving over 280 grams of cocaine base, and
Adams handled at least three times that amount (see PSR 4 10). 21 U.S.C. §§ 841(b)(1)(B). | Once

{

the three-point downward adjustment for Adams’s acceptance of responsibility is factored in,
|
Adams’s total offense level remains at 34. .
Case 1:12-cr-00145-JKB Document 51 Filed 04/07/21 Page 4 of 4

At Adams’s sentencing hearing, the Court reiterated that Adams “is denominated a career
offender under the United States Sentencing Guidelines,” and “the effect of this is to increase his
offense level to 37.” (Sentencing Tr. at 4, ECF No. 39.) The Court, however, departed from the
guideline sentence range by adopting the lower 180-month sentence that the parties agreed on in
their Type—C plea agreement. (See ECF No. 15 at 1.)

Because the guidelines and calculations underlying Adams’s § 4B1.1-based sentence have
not changed, there is no reason for this Court to adjust Adams’s 180-month sentence. Adams’s
base offense level still remains at 34 under § 4B1.1, despite the recent changes to § 2D1.1 wrought
by Amendment 782. In other words, neither Amendment 782 nor Hughes operates to reduce
Adams’s total offense level. Accordingly, Adams’s motion for a reduction in sentence (ECF No.

48) is DENIED.

DATED this b day of April, 2021.

BY THE COURT:

LS Pame Th en

James K. Bredar
Chief Judge

 
